Citation Nr: 1452949	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to August 1987, January 1991 to July 1991, February 2003 to May 2003, and September 2004 to July 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD related to stressors experienced during his last active military service from September 2004 to July 2005.  While serving in Kuwait from November 2004 to June 2005, he recalls being in fear of hostile enemy attack.  He says he felt as if he was surrounded by artillery, rocket, and mortar shells.

In January 2011, the Veteran was afforded a VA examination for his PTSD.  The examiner reviewed the Veteran's claim file, medical records, and service records.  The Veteran recounted several stressor events that occurred during his tour in Kuwait, to include his fear of hostile enemy attack.  However, the examiner reported that the Veteran's symptoms did not equate with the B criteria or C criteria of PTSD.  He said the standard for diagnosing PTSD in a clinical setting was different from that in a compensation and pension examination.  There was no further explanation.  It also remains unclear as to whether the opinion was based on the lack of evidence of an in-service stressor.  Instead, the examiner diagnosed the Veteran with dysthymic disorder and concluded that it was not related to military service.  No rationale was provided for the negative opinion.  

In October 2011, the Veteran saw Dr. M.C., a private psychologist, for a PTSD evaluation.  After interviewing the Veteran and conducting a thorough mental status examination, Dr. M.C. diagnosed the Veteran with PTSD.  Dr. M.C. opined that an "unquestionable nexus" existed between the Veteran's severe condition and his military experiences in Kuwait.  However, Dr. M.C. did not state how the Veteran met the criteria for a diagnosis of PTSD pursuant to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

A relatively recent regulatory amendment has changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2014).  Under the new regulation, a Veteran's lay testimony alone, indicating that his claimed in-service stressor is related to his fear of hostile military or terrorist activity, may establish the occurrence of the claimed in-service stressor if it is consistent with the places, types, and circumstances of his service.  75 Fed. Reg. 39843.  The changes also require that a VA psychiatrist or psychologist, or a contract psychiatrist or psychologist, confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor.  75 Fed. Reg. 39852.

Based on the above, the Board finds that a new examination is warranted.  Further, while on Remand, efforts should be made to secure the Veteran's outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA and/or private treatment records not already of record.

2. After receipt of the above information, the Veteran should be afforded a new VA psychiatric examination by a psychiatrist or psychologist who has not previously examined the Veteran to determine the nature and etiology of any acquired psychiatric disorder that may exist, such as PTSD or dysthymic disorder.  The claims file, to include a copy of this REMAND, should be made available to and reviewed by the examiner. 

Based on a review of the claims folder and examination of the Veteran, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD that meets the criteria of the DSM-IV, and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is the result of any in-service claimed stressors. 

In doing so, the VA examiner should determine whether the claimed stressors are related to his fear of hostile military or terrorist activity.  The VA examiner should confirm whether the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 

For the purposes of this paragraph, "fear of hostile military activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a thread to the physical integrity of the Veteran or others and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disorder other than PTSD is diagnosed, such as dysthymic disorder, the examiner should provide an opinion as to whether it is as likely as not that the psychiatric disorder had its onset in service or is otherwise etiologically related to his active service, to include in-service stressors.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

